Citation Nr: 0918477	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for eczema, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep 
disturbance, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness

6.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for residuals of a 
lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
March 1984, and he had periods of active service in the 
National Guard from November 1990 to June 1991, and from 
October 1991 to February 1992. The Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January 19, 1991 to May 16, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

In September 2006 the Veteran appeared before the undersigned 
Acting Veterans Law Judge in Phoenix.  A transcript of that 
hearing is associated with the claims file.

These matters were previously before the Board in December 
2007.  On that occasion, the Board reopened a claim for 
entitlement to service connection for residuals of a low back 
disorder.  The issue of service connection for a low back 
disorder as well as the remaining service connection issues 
were remanded in order to accomplish additional development.  
Also before the Board in December 2007 was the issue of 
entitlement to service connection for tinnitus.  Service 
connection for tinnitus was thereafter granted in a March 
2009 rating decision.  As that decision represents a full 
grant of the benefit sought with regard to the tinnitus 
issue, it will not be addressed further in this decision.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The Veteran does not have fatigue nor does he meet the 
criteria for a diagnosis of chronic fatigue syndrome.

3.  The Veteran's eczema is not shown to be related to 
service or to an incident of service origin.  

4.  The Veteran has a diagnosed sleep disorder which is not 
shown to be related to service or to an incident of service 
origin.  

5.  The Veteran has headaches which are unrelated to service 
or to an incident of service origin and are not shown to be 
medically unexplained or the result of an undiagnosed 
illness.

6.  The Veteran has gastroesophageal reflux disease (GERD) 
which is not shown to be related to service or to an incident 
of service origin.  

7.  The Veteran's muscle and joint pain in service resolved; 
he denies current muscle and joint pain other than his low 
back complaints, and it is not shown that any current muscle 
and joint pain is attributable to a chronic multi-symptom 
illness that is medically unexplained.

8.  Lumbar degenerative disc disease is not shown to be 
related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Service connection for chronic fatigue syndrome, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

2.  Service connection for eczema, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

3.  Service connection for a sleep disorder, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

4.  Service connection for headaches, to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1111, 1117, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

5.  Service connection for a gastrointestinal disability, 
including GERD, to include as due to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

6.  Service connection for a disability manifested by muscle 
and joint pain, to include as due to an undiagnosed illness, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

7.  Service connection for lumbar degenerative disc disease 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2008).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2008).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309 , which includes 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307 3.309 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more, following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  The Board notes that the statutory 
delimiting date is different than the regulatory date.

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations. 38 
C.F.R. § 3.117(d)(1) and (2).

During the course of this appeal, 38 C.F.R. § 3.317 was 
amended.  The amendment extending the presumptive period to 
December 31, 2011, was effective December 18, 2006.  See 71 
Fed. Reg. 75,672 (Dec. 18, 2006).  The amendment defining a 
qualifying chronic disability for purposes of entitlement to 
compensation benefits based on service in the Persian Gulf 
War was effective March 1, 2002.  See 68 Fed. Reg. 34,539, 
34,541-34,542 (June 10, 2003).

Because the amended version of 38 C.F.R. § 3.317 is more 
favorable to the Veteran in this case, it will be applied.  
See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so).

The Veteran attributes most of his disorders to service in 
the Persian Gulf War.  He principally maintains that his 
claimed disabilities began during or just after his period of 
service in the Persian Gulf.  

Service Treatment Records

The Veteran's first period of service, from 1978 to 1984, is 
negative for complaints or findings referable to chronic 
fatigue syndrome, eczema, a sleep disorder, or a 
gastrointestinal disorder.  He reported of two complaints of 
back pain in 1980 and 1981.  He was assessed with "myo 
strain L.B. [low back]" and "LBP [low back pain]".  In 
1980 he complained of headache in addition to other 
complaints and was assessed with probable strep.  Other 
records from this period of service show transitory 
complaints of foot pain attributed to plantar warts and knee 
pain assessed as a soft tissue injury.  Thus, the evidence 
does not show, and the Veteran does not contend, that his 
claimed disorders originated during his first period of 
service.  

The claims folders do not contain any medical evidence 
developed between 1984 and the Veteran's next period of 
service in 1991.  

The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War from January 19, 1991 
to May 16, 1991.  The service department acknowledged that 
the Veteran may have been exposed to a very low level of 
chemical agent in connection with the demolition of a 
munitions facility in Iraq.  The Veteran's service 
examination in October 1990 was negative for complaints or 
findings referable to any of the disabilities for which 
service connection is now claimed.  

In February 1991 the Veteran reported back pain in connection 
with body aches and was assessed with probable bronchitis.  
An April 1991 service examination was negative for complaints 
or findings referable to any of the disabilities for which 
service connection is now claimed.  In May 1991, the Veteran 
was seen at a service clinic for a complaint of left knee 
pain and mild swelling.  The diagnostic impression was muscle 
strain.

Analysis

Chronic Fatigue Syndrome

During his hearing before RO personnel in December 2004, the 
Veteran reported that he began feeling fatigue about a month 
after he came back from Southwest Asia.  Since he did not 
have a car to travel to VA, he reported that he "just 
stayed" and felt his condition worsened.

An August 2003 VA examination report noted that a diagnosis 
of chronic fatigue was not supported as there was no evidence 
of pathology that was affecting the Veteran's ability to 
function.  Likewise, a December 2008 VA examination report 
concluded that the Veteran did not have fatigue nor did he 
meet the criteria for a diagnosis of chronic fatigue 
syndrome.  The Veteran denied chronic fatigue, and the 
examiner found no low grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary lymph nodes, fatigue 
lasting 24 hours or longer after exercise, or debilitating 
fatigue.

Thus, two VA examinations following service have not 
diagnosed chronic fatigue syndrome and have not identified 
any disability manifested by fatigue.  In the absence of such 
findings, there is no basis for service connection for 
chronic fatigue syndrome, either on a direct incurrence basis 
or on a presumptive Gulf War basis.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.  

Eczema

During his hearing before RO personnel in December 2004, the 
Veteran reported that he began feeling an itching sensation 
on his stomach and side after he returned from Southwest 
Asia.  

The August 2003 VA examination report found no evidence of 
skin problems other than eczema and noted a recurrent 8 X 5 
cm area of rash on his abdomen for the last year and one-half 
which responds well to topical hydration and decreased 
trauma.  The examiner found that it "did not stem from 
service time."  During his 2008 VA examination, the Veteran 
reported that the last flare-up of his rash was over a year 
before the exam.  The examiner concluded that there was no 
current evidence of eczema.

The rash due to episodes of eczema represents a known 
clinical diagnosis and may not be considered medically 
unexplained.  The fact that the competent evidence reveals 
that the rash can be attributed to eczema precludes service 
connection for a skin disorder due to an undiagnosed illness.

Since there is no competent evidence of record which tends to 
show a relationship between the claimed disorder and service, 
the service connection on a direct basis is also denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.

Sleep Disturbance

During his hearing before RO personnel in December 2004, the 
Veteran reported that he began having problems sleeping while 
in Southwest Asia and that after he returned to the United 
States he continued to have trouble, including difficulty 
falling asleep and waking up numerous times in the night.  

The August 2003 VA examination report noted some nighttime 
hypervigilance and concluded that, since there was no 
evidence of sleep disturbance in the service treatment 
records, there was "no trajectory to support service related 
disorder."  During a 2008 VA mental disorders examination, 
the Veteran was diagnosed with an Axis I diagnoses of "sleep 
disorder due to chronic back and neck pain and nightmare 
disorder."  

As Axis I disorders, the sleep disorder due to chronic back 
and neck pain and nightmare disorder represent known clinical 
diagnoses and may not be considered medically unexplained.  
The fact that the competent evidence reveals that the 
Veteran's problems with sleep can be attributed to known 
clinical diagnoses precludes service connection for a sleep 
disorder due to an undiagnosed illness.

Since there is no competent evidence of record which tends to 
show a relationship between the sleep disorder and service, 
the service connection on a direct basis is also denied.  The 
only evidence on this point, the opinion of the 2008 
examiner, is against the claim as that examiner found a 
relationship between the Veteran's nonservice-connected back 
and neck problems and his sleep disorder.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.

Headaches 

During his 2004 hearing, the Veteran testified that he began 
to have headaches right after his Persian Gulf service.  He 
testified before the undersigned that he believed he 
currently has headaches which are due to breathing in diesel 
fumes as well as possible exposure to chemicals while serving 
in the Persian Gulf.  The Veteran's service personnel records 
show that he was a heavy vehicle operator.  

As noted above, one treatment record from the Veteran's first 
period of service noted complaints of headache which was 
assessed as possible strep.  Thus, the service treatment 
records, while noting a complaint of headaches in service, 
attributed these complaints to an acute and transitory 
problem.  

The VA examiner in 2003 diagnosed tension-type headaches 
related to cervical spine surgery.  Private treatment records 
show that the Veteran underwent a cervical diskectomy in 1997 
following an on-the-job post-service work injury earlier that 
year.  Likewise, the 2008 VA examiner diagnosed tension 
headaches and opined that "[t]his condition is less likely 
than not secondary to chemical exposures during deployment 
given that patient has concurrent cervical spine condition 
with history of neck surgery that has contributed to cervical 
tension, a known contributing factor to tension headaches."  

The examiner also stated that there "is no evidence of an 
undiagnosed illness that would cause tension headaches."  
This evidence precludes service connection for a sleep 
disorder due to an undiagnosed illness.

Since there is no competent evidence of record which tends to 
show a relationship between the headache disorder and 
service, the service connection on a direct basis is also 
denied.  Both opinions on this point are against the claim.  
The 2003 and 2008 VA examiners found that the Veteran's 
headaches were not unexplained nor were they related to 
active service or any exposure to chemicals.  They attributed 
the headaches to his nonservice-connected cervical spine 
disorder, status post diskectomy.  The competent evidence of 
record weighs against the claim.  Since there is no competent 
evidence of record which tends to show a relationship between 
the claimed disorder and service or an unexplained illness, 
the appeal is denied.

Gastrointestinal Disorder

With respect to the claimed gastrointestinal disorder, the 
Veteran testified during his 2003 hearing that he was 
hospitalized in service for stomach problems and was 
medevaced from the Gulf area.  He reported that he currently 
feels a burning sensation in his stomach.  The Veteran's 
platoon leader provided a statement that the Veteran was seen 
on two occasions in 1991 for stomach ailments and was 
transported to the nearest hospitals.

Service treatment records show that the Veteran underwent 
hospital treatment for severe hemorrhoids in April 1991 and 
had anal surgery.  As his unit was moving several hundred 
miles on the ground at that time, he was evaced to the United 
States for convenience.

The 2003 VA examination report provided an impression of 
esophageal reflux with elevated triglycerides and liver 
enzymes "possibly related to gastritis versus esophageal 
varices versus pancreatitis."  The examiner opined 
"[r]egardless this has only a two year history and is 
thereby not service connected."  VA treatment records assess 
gastritis treated with medication.  See April 2005 VA 
treatment record.  

The 2008 VA examination report diagnosed GERD and opined that 
"[t]his condition is not secondary to chemical exposures 
during deployment, as heartburn is a common upper gastric 
condition that is most commonly idiopathic or linked to other 
factors such as diet, alcohol, tobacco, or medication intake, 
inflammation of the gastric mucosa or peptic ulcer disease."  
VA treatment records reveal that the Veteran has been 
encouraged to discontinue or reduce his alcohol intake and 
his smoking.  The examiner also stated that "there is no 
evidence of an undiagnosed illness that would cause 
gastroesophageal reflux disease." 

Gastritis and GERD represent known clinical diagnoses and may 
not be considered medically unexplained.  This fact precludes 
service connection for gastritis and GERD due to an 
undiagnosed illness.  

Since there is no competent evidence of record which tends to 
show a relationship between a gastrointestinal disorder and 
service, the service connection on a direct basis is also 
denied.  The 2003 and 2008 opinions on this point are against 
the claim.  The 2003 examiner indicated that the Veteran's 
stomach problems could be due to any number of factors.  In 
addition, the 2008 VA examiner found that the Veteran's 
gastrointestinal symptoms were not unexplained nor were they 
related to any exposure to chemicals.  The competent evidence 
of record weighs against the claim.  Without competent 
evidence showing a relationship between the claimed disorder 
and service or an unexplained illness, the appeal is denied.  

Muscle And Joint Pain

On VA examinations in 2003 and 2008, the Veteran denied any 
pain unrelated to the low back.  The 2008 VA examination 
report found no evidence of additional muscular or joint 
condition.  Without evidence showing that a disease or 
disability is present, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It 
follows that service connection for muscle or joint pain is 
not warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.

Low Back Disorder

The Veteran maintains that his current low back disorder is 
related to service.  A VA examination report in September 
2002 noted that the Veteran reported that his back problems 
began in 1991 when he lifted something heavy in service.  
After service he did refrigerator service work and then drove 
inmates around, although he denied anything heavy.  However, 
private medical records dated in June 1998 noted that the 
Veteran reported that he developed neck problems after 
lifting a heavy object at work:  "[c]arrying a compressor 
from the floor to the top of unit in the refrigeration 
department."  A June 1999 private medical record also noted 
that the Veteran was on disability attributed to neck and arm 
pain from a "heavy labor job".

In September 2001 the Veteran sought VA treatment for low 
back pain going down the right leg "after doing a lot of 
'pushing' at his job."  A December 2001 MRI of the lumbar 
spine noted herniated nucleus pulposus and minor degenerative 
changes.  

The 2002 examiner noted that the 1980 impression of myo 
strain of the back was more likely than not a strep symptom 
as there was no history of injury given for the low back to 
sustain a diagnosis of myo strain.  Further, the examiner 
found nothing in the service records to substantiate 
radicular low back pain in service despite the Veteran's 
complaint of low back pain radiating to the legs.  The 
December 1991 X-ray of the lumbar spine was read as normal.  
The examiner found nothing in the service records to 
corroborate the Veteran's statement that he sustained a 
lifting injury to the low back in 1991.  The examiner 
continued "[e]ven if there were, diagnosis at that time at 
most would have been lumbosacral strain, and there would be 
essentially no change that as far as relationship between his 
current lumbar spine conditions and lumbar condition during 
active duty."

The 2003 VA examination endorsed the negative medical nexus 
opinions provided in the 2002 VA examination, concluding 
"[t]here is evidence that the previously described 
trajectory is accurate and excludes current pain relationship 
to service."  The 2008 examiner likewise provided a negative 
nexus opinion, stating that the Veteran's low back condition 
"is less likely than not related to in-service back pain , 
as symptoms are not similar to current presentation and prior 
imaging of lumbar spine in service was normal."  

The evidence, including the long gap between service and 
post-service treatment (approximately 10 years), does not 
support any of the claims based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Further, in the absence of any showing of a chronic low back 
disorder during service; no evidence of degenerative changes 
to the lumbosacral spine until several years following 
separation; three negative nexus opinions; and no positive 
nexus opinions, service connection for a low back disability 
is not warranted on either a direct or a presumptive basis.

Additional Considerations

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Veteran's assertions that he has had continuous problems 
with his claimed disorders since service are inconsistent 
with the other evidence of record.  No chronic pathology 
referable to any of his claimed disorders was noted in 
service.  Moreover, the post-service evidence does not 
reflect treatment related to any of the claimed disorders for 
many years following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds any recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
the Board finds that continuity has not here been 
established, either through the competent evidence or through 
the Veteran's statements.

The Board has also considered the Veteran's statements 
regarding his claims.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
pathology related to chronic fatigue syndrome, eczema, sleep 
disorders, headaches, gastrointestinal disorders, lumbosacral 
spine disabilities, and muscle and joint problems, are not 
the type of disorders that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, No. 06-0164 (March 3, 2009).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeal is denied.

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2003 that fully addressed 
all notice elements.  The letter informed him of what 
evidence was required to substantiate service connection 
claims, including under the provisions of 38 C.F.R. § 3.317, 
and of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, VA also provided 
the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date, in the March 2006 letter.  Accordingly, VA 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

A supplemental statement of the case was thereafter issued in 
July 2006, curing any potential timing problem.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations of certain diseases during the presumptive 
period; (3) an indication that the disability or symptoms may 
be associated with service; and (4) whether there otherwise 
is sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained service treatment and 
personnel records (including records from his periods of 
National Guard service) as well as VA treatment records.  
Private medical evidence was provided by the Veteran.  

The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in September 2006 and was also provided an 
opportunity to testify before RO personnel in December 2004.  
VA examinations with medical opinions were obtained in 2003 
and 2008.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for chronic fatigue syndrome, to include 
as due to an undiagnosed illness, is denied.

Service connection for eczema, to include as due to an 
undiagnosed illness, is denied.

Service connection for a sleep disturbance, to include as due 
to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for a gastrointestinal disability, to 
include as due to an undiagnosed illness, is denied.

Service connection for muscle and joint pain, to include as 
due to an undiagnosed illness, is denied.

Service connection for residuals of a lumbar spine injury is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


